DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37 and 42-48 stand rejected to under 35 U.S.C. § 102 as being anticipated by U.S. Patent Application Publication No. 2014/0246473 to Auld et al. ("Auld '473").

Regarding claim 37,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3), comprising: a handle (Fig. 2, 20, ¶0155), comprising:
a first drive system (Figs. 27-28, 600) including an electric motor (610, ¶0164); and a second drive system(Fig. 23, 500) ;

a shaft assembly (30) attachable to said handle (20), wherein said shaft assembly (30, ¶0164) comprises:
a first drive shaft (620) that is operably engaged with said first drive system (600) when said shaft assembly is attached to said handle (20, ¶0164), wherein said first drive system (600) is configured to drive said first drive shaft (620) when said shaft assembly is in a usable condition (¶0164, ¶0192- ¶0197);
a second drive shaft (552) operably engageable with said second drive system (500) when said shaft assembly is attached to said handle (¶0161-¶0162);
a sensor system configured to evaluate the condition of said shaft assembly (¶0348-¶0349); and a control system (Fig. 115, ¶0345-¶0346) in communication with said first drive system (¶0346-¶0347), said second drive system, and said sensor system, wherein said control system is configured to prevent the operation of said electric motor if said shaft assembly is in an unusable condition, and wherein said control system is configured to use said second drive system when said sensor system detects that said shaft assembly is in an unusable condition (¶0346-¶0347).

Regarding claim 42,
Auld discloses (Figs. 1-3):
A surgical instrument system, comprising (Figs. 1-3): a surgical instrument (10); a housing (20), comprising:
a handle assembly (20); at least one motor (Figs. 27-28, ¶0164); a first drive system (Figs. 27-28, 600); and a second drive system (500);
a shaft assembly (30) configured to be attached to a distal end of said housing (20), wherein said shaft assembly (30) comprises:

a first drive shaft (620) operably engageable with said first drive system (600) when said shaft assembly is attached to said housing (20, ¶0164);
a second drive shaft (552) operably engageable with said second drive system (500) when said shaft assembly is attached to said housing (¶0161-¶0162); and a control system (Fig. 115, ¶0345- ¶0346); and
a locking mechanism (control system performs this operation), wherein said locking mechanism prevents movement of said first drive shaft if said shaft assembly is not attached to said surgical instrument in an orientation which enables operation of said surgical instrument, and wherein said locking mechanism further comprises sensing means for determining whether said locking mechanism is actively engaged, and wherein said control system enables said
second drive system when said sensing means detects that said shaft assembly is in an
unusable condition (¶0364-¶0366); and
an end effector (102) attachable to a distal end of said shaft assembly (30, ¶0364-¶0366).

Regarding claim 43,
Auld discloses (Figs. 1-3):
wherein said control system (Fig. 115) further comprises at least one safety feature (¶0364).

Regarding claim 44,
Auld discloses (Figs. 1-3):
wherein said locking mechanism is configured to prevent the actuation of said surgical instrument (¶0364).

Regarding claim 45,
Auld discloses (Figs. 1-3):
wherein said locking mechanism is configured to prevent activation of said motor (¶0364).

Regarding claim 46,
Auld discloses (Figs. 1-3):
wherein said locking mechanism prevents movement of said shaft assembly when said shaft assembly is not attached to said housing (¶0364-¶0365).

Regarding claim 47,
Auld discloses (Figs. 1-3):
wherein said locking mechanism is configured to detect whether said end effector is in a usable state (¶0346-¶0347).

Regarding claim 48,
Auld discloses (Figs. 1-3):
wherein said sensing means is configured to enable haptic feedback of said motor in order to alert a user of a state of said surgical instrument (¶0357).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Auld (US 2014/0246473) in view of Aranyi (US 2014/0171923).

Regarding claim 29,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3) configured to treat the tissue of a patient (¶0141), comprising:
a shaft assembly (30), comprising:
a longitudinal axis (A-A, ¶0164);
an end effector (102, ¶0140), comprising:
a movable member (Figs. 4-6, 190, anvil assembly, ¶0142); and
an actuator (Fig. 23, 500, actuates 180, 0159) configured to deploy a plurality of surgical clips (140, via 190, via firing motor, Fig. 23, 530, ¶0159);
an articulation joint (Fig. 61, 1300, 1351, ¶0164) rotatably connecting said end effector (120) to said shaft (30, ¶0162, ¶0211-¶0217);
a rotation drive shaft (Fig. 28, 602) configured to rotate said shaft (30) about said longitudinal axis A-A, ¶0164);
a firing drive shaft (Figs. 3-6, 180) configured to deploy said movable member (190, ¶0142, ¶0159); and
an articulation drive shaft (Fig. 61, 1353, ¶0215) configured to articulate said end effector (102) relative to said shaft (30, along B-B axis, ¶0215);

They do not disclose:

a first handle, comprising:
a rotation drive system configured to drive said rotation drive shaft;
a firing drive system configured to drive said firing drive shaft; and an articulation drive system configured to drive said articulation drive shaft; and
a second handle, wherein said second handle is different than said first handle, said second handle comprising:
a rotation drive lockout configured to lock said rotation drive shaft; and
a firing drive system configured to drive said firing drive shaft.

However, Aranyi teaches (Fig. 2):
a first handle (Fig. 2, 100), comprising:
a rotation drive system (Fig. 8, 302) configured to drive said rotation drive shaft (140, ¶0057);
a firing drive system (200) configured to drive said firing drive shaft (130, ¶0058); and an articulation drive system (Fig. 8, 321) configured to drive said articulation drive shaft (323,325, ¶0058); and
a second handle (Fig. 9, 1000), wherein said second handle (1000) is different than said first handle (Fig. 2, 100), said second handle (1000, (0060) comprising:
a rotation drive lockout configured to lock said rotation drive shaft (¶0081); and
a firing drive system configured to drive said firing drive shaft (¶0082-¶0084).

Regarding claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device (¶0182) and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which

handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi (¶0015-¶0016).

Regarding claim 30,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3) configured to treat the tissue of a patient (¶0141), comprising:
a shaft assembly (30), comprising:
a longitudinal axis (A-A, ¶0164);
an end effector (102, ¶0140), comprising:
a movable member (Figs. 4-6, 190, anvil assembly, ¶0142); and
an actuator (Fig. 23, 500, actuates 180, ¶0159) configured to deploy a plurality of surgical clips (140, via 190, via firing motor, Fig. 23, 530, ¶159);
an articulation joint (Fig. 61, 1300, 1351, ¶0164) rotatably connecting said end effector (120) to said shaft (30, ¶0162, ¶0211-¶0217);
a rotation drive shaft (Fig. 28, 602) configured to rotate said shaft (30) about said longitudinal axis A-A, ¶0164);
a firing drive shaft (Figs. 3-6, 180) configured to deploy said movable member (190, ¶0142, ¶0159); and
an articulation drive shaft (Fig. 61, 1353, ¶0215) configured to articulate said end effector (102) relative to said shaft (30, along B-B axis, ¶0215);

They do not disclose:
a first handle, comprising:
a rotation drive system configured to drive said rotation drive shaft;
a firing drive system configured to drive said firing drive shaft; and
an articulation drive system configured to drive said articulation drive shaft; and
a second handle different than said first handle, comprising: an articulation drive lockout configured to lock said articulation drive shaft; and
a firing drive system configured to drive said firing drive shaft.

However, Aranyi teaches (Fig. 2):
a first handle (Fig. 2, 100), comprising:
a rotation drive system (Fig. 8, 302) configured to drive said rotation drive shaft (140, ¶0057);
a firing drive system (200) configured to drive said firing drive shaft (130, ¶0058); and an articulation drive system (Fig. 8, 321) configured to drive said articulation drive shaft (323,325, ¶0058); and
a second handle (Fig. 9, 1000), different than said first handle (Fig. 2, 100), comprising:
a rotation drive lockout configured to lock said rotation drive shaft (¶0081); and
a firing drive system configured to drive said firing drive shaft (¶0082-¶0084).

Regarding claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device (¶0182) and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by

leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi (¶0015-¶0016).

Regarding claim 31,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3) configured to treat the tissue of a patient (¶0141), comprising:
a shaft assembly (30) configured to perform a first function (rotation, ¶0161), a second function (firing, ¶0158-¶0159), and a third function (articulation, ¶0151-¶0157), wherein the shaft assembly (30) comprises:
a first drive shaft (Fig. 28, 602 configured to perform said first function (rotation, ¶0161);
a second drive shaft (Figs. 3-6, 180) configured to perform said second function (firing, ¶0158- ¶0159); and
a third drive shaft (Fig. 61, 1353, ¶0215) configured to perform said third function (articulation, ¶0151-¶0157);

They do not disclose:
a first handle, comprising:
a first drive system configured to drive said first drive shaft;
a second drive system configured to drive said second drive shaft; and
a third drive system configured to drive said third drive shaft;
a second handle, comprising:

a first drive lockout configured to lock said first drive shaft; and
a second drive system configured to drive said second drive shaft and is different than said first handle.

However, Aranyi teaches (Fig. 2):
a first handle (Fig. 2, 100), comprising:
a first drive system (Fig. 8, 302) configured to drive said first drive shaft (140, ¶0057);
a second drive system(200) configured to drive said second drive shaft (130, ¶0058); and
a third drive system (Fig. 8, 321) configured to drive said third drive shaft (323,325, ¶0058);
a second handle (Fig. 9, 1000), comprising:
a first drive lockout configured to lock said first drive shaft (¶0081); and
a second drive system configured to drive said second drive shaft (¶0082-¶0084), and is different than said first handle (Fig. 2, 100, ¶0082-¶0084)

Regarding claim 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device (¶0182) and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi (¶0015-¶0016).

Regarding claim 32,
Auld discloses (Figs. 1-3):
wherein said second handle (24, ¶0173) comprises a drive lockout configured to lock said third drive shaft (Fig. 61, 1353, ¶0215, ¶0192-¶0197).

Regarding claim 33,
Auld discloses (Figs. 1-3):
A surgical instrument system (Figs. 1-3) configured to treat the tissue of a patient (¶0141), comprising:
a shaft assembly (30), , comprising:
a first drive system (Figs. 27-28, 600) configured to perform a first function (rotation, ¶0161); a second drive system (Fig. 23, 500) configured to perform a second function (firing, ¶0158-¶0159);
a first lockout (Figs. 12-14, 240, ¶0192-¶0197) configured to selectively engage said first drive system (600) and prevent said first drive system (600) from performing said first function (¶0192- ¶0197); and
a second lockout (Via electrical connectivity, 0197) configured to selectively engage said second drive system (Fig. 23, 500) and prevent said second drive system (500) from performing said second function (articulation, ¶0192-¶0197);

They do not disclose:
compatible with more than one handle assembly
a first handle comprising a first operating system configured to operate said first drive system and a second operating system configured to operate said second drive system, wherein said first lockout and said second lockout are disengaged when said shaft assembly is assembled to said first handle; and a second handle comprising a first operating system configured to operate said first drive system but not comprising a second operating system configured to operate said second drive system,
wherein said first lockout is disengaged and said second lockout is engaged when said shaft assembly is assembled to said second handle.

However, Aranyi teaches (Fig. 2):
compatible with more than one handle assembly (¶0082-¶0084, 100, 1000)
a first handle (Fig. 2, 100) comprising a first operating system (Fig. 8, 302) configured to operate said first drive system (130, ¶0057) and a second operating system (200) configured to operate said second drive system (130, ¶0058), wherein said first lockout and said second lockout are disengaged when said shaft assembly is assembled to said first handle (¶0082-¶0084); and a second handle (Fig. 9, 1000) comprising a first operating (Fig. 8, 302) system configured to operate said first drive system (140) but not comprising a second operating system configured to operate said second drive system (can change handles to suit different functions, ¶0082-¶0084), wherein said first lockout is disengaged and said second lockout is engaged when said shaft assembly is assembled to said second handle (can change handles to suit different functions, ¶0082-¶0084).

Regarding claim 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device (¶0182) and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi (¶0015-¶0016).

Regarding claim 34,
Auld discloses the above elements from claim 33.
They do not disclose:
wherein said first lockout and said second lockouts are in their engaged states when said shaft assembly is not assembled to either said first handle or said second handle.

However, Aranyi teaches (Fig. 2):
wherein said first lockout and said second lockouts are in their engaged states when said shaft assembly is not assembled to either said first handle or said second handle (can change handles to suit different functions, ¶0082-¶0084).

Regarding claim 34, , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device (¶0182) and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016). This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi (¶0015-¶0016).

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 37, and 42-48,
Applicant argues that Auld does not disclose “evaluating the condition of the shaft assembly” however, in ¶0338, Auld teaches how “The master controller 6306 may poll the first motor controller 6314a for a status signal until the first motor controller 6314a indicates the clamping operation has completed” As such, examiner believes this to read upon this claim limitation.  Applicant further argues that Auld does not teach or disclose different handle arrangement however this too is taught in ¶0376-¶0378.  As such, examiner believes Auld tot each the claim limitations and is maintaining the rejections of claims 29-34, 37, and 42-48.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./               Examiner, Art Unit 2846                                                                                                                                                                                         

/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846